Lazansky, P. J., Carswell and Taylor, JJ., concur; Adel, J., concurs, with the following memo: I do not believe that this case can be decided upon the authority of any of the cited decisions. In my opinion the original contract (Bx. A., the first preferred stock) determines the controversy. There it is provided that two-thirds of the stockholders may modify the contract (paragraphs XV and XVI, Ex. A.). The stockholders have met and more than two-*952thirds (actually 96%) have consented to the reorganization plan, and the plaintiff is bound by their action. Hagarty, J., dissents and votes to direct judgment for plaintiff, as set forth in opinion.